DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the limitation “the display surface” lacks proper antecedent basis, since a display surface has not been previously introduced. For this reason, the limitation is interpreted to mean “the light-emitting surface”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthew et al (US Publication No.: US 2019/0391614 A1, “Matthew”).
Regarding Claim 1, Matthew discloses a display device (Figure 5), comprising:
A display medium layer comprising a light-emitting surface (Figure 5, display medium layer (portion of) 68; Paragraph 0034, where the light-emitting surface is the top surface of element 68);
An active component array layer disposed on a side of the display medium layer away from the light-emitting surface (Figure 5, active component array layer (portion of) 68 and 66; Paragraph 0034);
A support layer disposed on a side of the active component array layer away from the display medium layer (Figure 5, support layer 12P); and
A first adhesive layer connected between the active component array layer and the support layer, wherein the active component layer is directly connected to the first adhesive layer (Figure 5, active component array layer (portion of) 68 and 66 is directly connected to first adhesive layer 54), and 
The first adhesive layer has a Young’s modulus greater than 10GPa (Paragraph 0030 discloses a Young’s modulus greater than 10GPa). 

Regarding Claim 6, Matthew discloses the display device of claim 1, wherein the active component layer has an external circuit bonding area and a display area, and the first adhesive layer corresponds to the display area in a first direction perpendicular to the light-emitting surface (Figure 7, active component layer 66/68 have a display area in a region where first adhesive layer 54 is disposed and an external circuit bonding area to the left of the display area). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view of Wu et al (US Patent No.: US 10,367,173 B1 “Wu”).
Regarding Claim 2, Matthew discloses the display device of claim 1.
Matthew fails to disclose that the display device has a flexible area, the display device further comprises a second adhesive layer disposed between the active component array layer and the support layer, the second adhesive layer is at least partly located at the flexible area, and the second adhesive layer has a Young’s modulus less than 10GPa. 
	Wu also fails to explicitly disclose that the second adhesive layer has a Young’s modulus less than 10GPa. However, Wu discloses a similar display where the display device has a flexible area, the display device further comprises a second adhesive layer disposed between the active component array layer and the support layer, the second adhesive layer is at least partly located at the flexible area (Wu, Figure 1, flexible area R2, second adhesive layer ALb, first adhesive layer ALa). Wu also discloses that the second adhesive layer has a Young’s modulus less than that of the first adhesive layer for the purpose of enhancing foldability (Wu, Column 7, l.55-l.65). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the second adhesive layer has a Young’s modulus less than 10GPa is the result-effective variable, and when this modulus is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improve foldability and flexibility are realized. While Wu does not directly disclose that the second adhesive layer has a Young’s modulus less than 10GPa, Wu does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the second adhesive layer has a Young’s modulus less than 10GPa for the purpose of achieving improved foldability in order to create an enhanced flexible display device.

	Regarding Claim 3, Matthew in view of Wu discloses the display device of claim 2.
	Matthew fails to disclose that the support layer has an opening, the opening corresponds to the second adhesive layer in a first direction perpendicular to the light-emitting surface, and the second adhesive layer extends to fill up the opening.
	However, Wu discloses a similar device where the support layer has an opening, the opening corresponds to the second adhesive layer in a first direction perpendicular to the light-emitting surface, and the second adhesive layer extends to fill up the opening (Wu, Figure 6, support layer CL3, second adhesive layer CLb).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Matthew to include a second adhesive layer disposed in the support layer opening as disclosed by Wu. One would have been motivated to do so for the purpose of improving flexibility thereby producing an enhanced foldable display device (Wu, Column 9, l.61-Column 10, l.21). 

	Regarding Claim 4, Matthew in view of Wu discloses the display device of claim 2.
	Matthew fails to disclose that the support layer has an opening, the opening corresponds to the second adhesive layer in a first direction perpendicular to the light-emitting surface, the display device further comprises a third adhesive layer, the third adhesive layer is located at the opening and fills up the opening, and the third adhesive layer has a Young’s modulus less than the Young modulus of the first adhesive layer.
	Wu fails to explicitly disclose that the third adhesive layer has a Young’s modulus less than the Young modulus of the first adhesive layer. However, Wu discloses the general environment of a similar display device where the support layer has an opening, the opening corresponds to the second adhesive layer in a first direction perpendicular to the light-emitting surface, the display device further comprises a third adhesive layer, the third adhesive layer is located at the opening and fills up the opening (Wu, Figures 1 and 6, first adhesive layer ALa, second adhesive layer ALb, third adhesive layer CLb). Wu also discloses that the third adhesive layer has a Young’s modulus less than that of the support layer and that the first adhesive layer has an extremely high Young’s modulus (Wu, Column 7, l.55-65; Column 9, l.61-Column 10, l.21). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the third adhesive layer has a Young’s modulus less than the Young modulus of the first adhesive layer is the result-effective variable, and when this modulus is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improve foldability and flexibility are realized. While Wu does not directly disclose that the third adhesive layer has a Young’s modulus less than the Young modulus of the first adhesive layer, Wu does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the third adhesive layer has a Young’s modulus less than the Young modulus of the first adhesive layer for the purpose of achieving improved foldability in order to create an enhanced flexible display device.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view of Lee et al (US Publication No.: US 2022/0262282 A1, “Lee”)
	Regarding Claim 5, Matthew discloses the display device of claim 1.
	Matthew fails to disclose an auxiliary adhesive layer, wherein the auxiliary adhesive layer is disposed between the first adhesive layer and the support layer, and the auxiliary adhesive layer has a Young’s modulus less than 1MPa.
	However, Lee discloses a similar display comprising an auxiliary adhesive layer, wherein the auxiliary adhesive layer is disposed between the first adhesive layer and the support layer, and the auxiliary adhesive layer has a Young’s modulus less than 1MPa (Lee, Figure 5A, first adhesive layer PSA2, auxiliary adhesive layer PSA1, support layer WP2; Paragraph 0099).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Matthew to include an auxiliary adhesive layer as disclosed by Lee. One would have been motivated to do so for the purpose of bonding various elements together using a flexible adhesive thereby producing a flexible display device with enhanced foldability (Lee, Paragraphs 0099-0100). 

	Regarding Claim 9, Matthew discloses the display device of claim 1.
	Matthew fails to disclose a buffer layer disposed on a side of the active component array layer connected to the first adhesive layer, and a thickness of the buffer layer is in the range of 10nm to 10um.
	However, Lee discloses a similar display comprising a buffer layer disposed on a side of the active component array layer connected to the first adhesive layer, and a thickness of the buffer layer is in the range of 10nm to 10um (Lee, Figure 5B, buffer layer PSA4; Paragraph 0108 discloses a thickness of 5um).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Matthew to include a buffer layer as disclosed by Lee. One would have been motivated to do so for the purpose of absorbing external impacts and protect the display panel (Lee, Paragraphs 0106-0108). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view of Kang et al (US Publication No.: US 2021/0200381 A1, “Kang”).
Regarding Claim 7, Matthew discloses the display device of claim 6.
Matthew fails to disclose a fourth adhesive layer disposed between the active component array layer and the support layer, wherein the fourth adhesive layer corresponds to the external circuit bonding area in the first direction, and the fourth adhesive layer has a Young’s modulus greater than the Young’s modulus of the first adhesive layer.
However, Kang discloses a similar display comprising a fourth adhesive layer disposed between the active component array layer and the support layer, wherein the fourth adhesive layer corresponds to the external circuit bonding area in the first direction, and the fourth adhesive layer has a Young’s modulus greater than the Young’s modulus of the first adhesive layer (Kang, Figures 3-4, first adhesive layer 161b, fourth adhesive layer 161a; Paragraph 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Matthew to include a fourth adhesive with a higher modulus as disclosed by Kang. One would have been motivated to do so for the purpose of alleviating stress within the display device (Kang, Paragraph 0103). 

Regarding Claim 8, Matthew discloses the display device of claim 6.
Matthew fails to disclose that the support layer has an opening, the opening corresponds to the external circuit bonding area in the first direction, and the fourth adhesive layer extends to fill up the opening.
However, Kang discloses a similar display where the support layer has an opening, the opening corresponds to the external circuit bonding area in the first direction, and the fourth adhesive layer extends to fill up the opening (Kang, Figure 8, fourth adhesive layer 161 fills opening OA corresponding to external circuit bonding area CSA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Matthew to include a fourth adhesive filled in an opening as disclosed by Kang. One would have been motivated to do so for the purpose of alleviating stress within the display device (Kang, Paragraph 0103). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matthew in view of Lee in further view of Gu et al (US Publication No.: US 2021/0217975 A1, “Gu”).
Regarding Claim 10, Matthew in view of Lee discloses the display device of claim 9.
Matthew fails to disclose a metal layer disposed on a side of the buffer layer away from the light-emitting surface.
However, Gu discloses a similar display where a metal layer is disposed on a side of the buffer layer away from the light-emitting surface (Gu, Figure 5, buffer layer 32, metal layer 31; Paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Matthew to include a metal layer as disclosed by Gu. One would have been motivated to do so for the purpose of providing support a display device without increasing the thickness significantly thereby producing a lighter and thinner display device (Gu, Paragraph 0135). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871